 1

 2

 3
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 4                       UNITED STATES DISTRICT COURT
                                                                      Oct 30, 2018
 5                     EASTERN DISTRICT OF WASHINGTON                     SEAN F. MCAVOY, CLERK




 6   LISANDRA BESHARA,                             No. 1:18-CV-03065-MKD

 7                      Plaintiff,                 ORDER GRANTING
                                                   STIPULATED MOTION FOR
 8   vs.                                           REMAND PURSUANT TO
                                                   SENTENCE FOUR OF 42 U.S.C. §
 9   COMMISSIONER            OF      SOCIAL        405(g)
     SECURITY,
10                                                 ECF Nos. 15, 17
                    Defendant.
11         BEFORE THE COURT is the parties’ Stipulated Motion for Remand, ECF

12   No. 17, of the above-captioned matter to the Commissioner for additional

13   administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney

14   D. James Tree represents Plaintiff. Attorney Jeffrey Staples represents Defendant.

15   The parties have consented to proceed before a magistrate judge. ECF No. 7. After

16   considering the file and proposed order, IT IS HEREBY ORDERED:

17         1. The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED.

18         2. The above-captioned case is REVERSED and REMANDED to the

19   Commissioner of Social Security for further administrative proceeding pursuant to

20   sentence four of 42 U.S.C. § 405(g).



     ORDER - 1
 1         On remand the administrative law judge (ALJ) shall conduct a new hearing,

 2   re-evaluate the evidence, and issue a new decision. The ALJ shall re-evaluate

 3   whether Plaintiff’s impairments satisfied the requirements of Listing 12.05.

 4         3. Judgment shall be entered for PLAINTIFF.

 5         4. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is STRICKEN

 6   AS MOOT.

 7         5. Upon proper presentation, this Court will consider Plaintiff’s application

 8   for fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 9         The District Court Executive is directed to enter this Order, enter Judgment,

10   forward copies to counsel, and CLOSE THE FILE.

11         DATED October 30, 2018.
                                 s/Mary K. Dimke
12                              MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20



     ORDER - 2
